 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Various Employers inthe Building and Construction Industry) and Stan-ley J. MatuszakLaborers' District Council of the State of Arizona, af-filiated with Laborers' International Union of NorthAmerica, AFL-CIO (Associated General Contrac-tors, Arizona Chapter; Arizona Building Chapter,Associated General Contractors; Homebuilders As-sociation of Central Arizona; Arizona Rock Prod-ucts Association; Dooley's Building Materials Co.,Empire Block, Inc.; and Superlite Builders' Supply,Inc.) and Stanley J. MatuszakConstruction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Arizona Rock Prod-ucts Association; Dooley's Building Materials Co.;Empire Block, Inc.; Owens-Corning Fiberglas, Sup-ply Division; and Superlite Builders' Supply, Inc.)and Stanley J. MatuszakConstruction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Union Rock 7 Mate-rials Corporation) and Edward R. Pottinger and Ari-zona Rock Products Association, Party to theContractConstruction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Various Employerswithin and outside the Building and ConstructionIndustry) and Antonio J. Calles and AssociatedGeneral Contractors, Arizona Chapter; ArizonaBuilding Chapter, Associated General Contractors;Arizona Rock Products Association; Owens-Cor-ning Fiberglas, Supply Division, Parties to the Con-tract. Cases 28-CB-1033, 28-CB-1042, 28-CB1044, 28-CB-1077, and 28-CB-1129July 10, 1979DECISION AND ORDEROn May 25, 1978, Administrative Law Judge Da-vid G. Heilbrun issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief.' The General Counsel filed ananswering brief in reply to Respondents' exceptions.In addition, the General Counsel filed cross-excep-tions and a supporting brief. The Building and Con-struction Trades Department of the AFL-CIO filed abrief amicus curiae.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1. The Administrative Law Judge found that cer-tain provisions in various construction industry col-lective-bargaining agreements giving preference toqualified construction employees for work covered byother agreements which contain the same hiring hallprocedures as the agreement under which the refer-rals originate do not enjoy the protection of Section8(f) of the Act and therefore are unlawful. The Ad-ministrative Law Judge found that the criteria for jobreferral set forth in the disputed hiring hall provisionsare not permissible under Section 8(f)(4) as that sec-tion has been interpreted by the Board in InterstateElectric Comp any.2Respondents contend that the jobreferral criteria are allowable under that Decision.We find merit in Respondents' contentions.The essential facts regarding the hiring hall provi-sions are not in dispute. For the past several yearsRespondents have been parties to a number of collec-tive-bargaining agreements' with employers engagedRespondents' request for oral argument is hereby denied as the record,the exceptions, and the brietfs adequately present the issues and the positionsof' the parties.2 227 NLRB 1996 (1977)(I) Arizona Master I.abor Agreement between Associated General C(on-tractors (A(;(), Arizonia Chapter. Arizona Building Chapter. AG(': Home-builders Association of Central Arizona: and I.aborers' District Council ofthe State ofi Arizona, including l.ocals 383 and 479 (Laborers) Local 83.affiliate of the International Brotherhoid of Teamsters, Chauffeurs, Ware-housemen and Helpers f America Teamsters): and Operative Plasterers'and Cement Masons' International Association, Local Union 395 (Plaster-ers), effective June .1973. through May 31. 1976 (2) Arizona Master LaborAgreement between AGC. Arizona Chapter; Arizona Building ChapterfAGC): Laborers Teamsters; and Plasterers, effective July 9. 1976, throughMay 31, 1979. 3) Labor agreements between Arizona Rock Products Asso-ciation and Teamsters. effective June I, 1973, through May 31, 1976. (4)Labor agreement between Arizona Rock Products Association and Team-sters. effective July 13, 1976, through May 31, 1979.Many employers in the State of Arizona are signatory to one of the aboveagreements by virtue of their membership in one of the multiemployer asso-ciations party to the agreements. Numerous other Arizona employers ex-ecuted memorandum agreements binding them to the terms and conditionsof one of the above agreements. Other agreements, provisions of which arealso at issue herein, were negotiated by individual parties. These are: (I)Agreements between Superlite Builders' Supply, Inc.; Dooley's Block Com-pany: Empire Block Co.:; University Block Company: and Laborers andTeamsters. effective October 15, 1973, through October 14, 1976. (2) Agree-ment between Owens-Corning Fiberglas. Supply Division, and Teamsters(Cement Block & Brick Plants agreement) effective September I, 1973.through Ma) 31, 1976 (3) Agreement between Owens-Corning Fiberglas,Supply Division, and Teamsters, effective June I, 1976, through May 31,1979. (4) Interim agreement between Hydro Conduit Corporation andTeamsters, effective March I, 1975, through March 1. 1979. (5) Agreementbetween Ameron. Inc., and Laborers and Teamsters, effective March I,1975, to March I, 1979. (6) Articles of agreement between O'Malley PipeCompany and Laborers and Teamsters, effective March 1, 1975, throughMarch 1, 1978. (7) Labor agreement between Anzona Prestressed ConcreteCo., and Tanner Prestressed Architectural Concrete Division of the TannerCompanies and Teamsters and Laborers, effective June 1. 1976. throughMay 31, 1979.243 NLRB No. 26328 (CONSTR1CTO11N, BUII.DING MATERIALS & MISC. DRIVERS. LOC. 83in the business of construction, sand and gravel. pre-stressed concrete, block and brick, concrete pipe, andfiberglass. All of these agreements provide for the op-eration by Respondents of exclusive hiring halls.Each agreement contains virtually identical provi-sions concerning the basis for determining the orderof preference for job referrals. Typical of these provi-sions is the following section of the Arizona MasterLabor Agreements of 1973 76 and 1976-79:Group "A". Workmen who are properlyqualified. (as hereinafter provided) whose namesare properly registered, and who have been for-merly employed for a period of at least sixty (60)days by any individual Contractors signatory tothe Master Labor Agreement in a craft coveredby this Agreement or other agreements contain-ing this procedure between the Unions and otheremployers in the State of Arizona within the im-mediately preceding two (2) years.Individual Contractors may requisition aworkman specifically by name from Group "A"for the same craft in which he was previouslyemployed provided said workman is properlyregistered and available for such employment.Group "B". When Group "A" is exhausted,workmen who are properly qualified. (as herein-after provided) whose names are properly regis-tered, and who have been formerly employed fora period of at least forty-five (45) days by anyindividual Contractors signatory to this Agree-ment in a craft covered by the Master LaborAgreement in the State of Arizona within thepast four (4) years or a qualified journeymanwho has worked at his craft or trade as journey-man or apprentice in work of the type coveredby this Agreement under a collective bargainingagreement for the past five (5) years, and whohave been residents of the State for the immedi-ately preceding two (2) months.Group "C". When Group "B" is exhausted allother workmen who are properly qualified. (ashereinafter provided) whose names are properlyregistered and who are available for employ-ment.4The parties stipulated, and we find, that on Sep-tember 12, 1974, Stanley J. Matuszak, a member ofRespondent Teamsters, was told by RespondentTeamsters that he was being removed from its Phoe-nix, Arizona, hiring hall A list because he had not4 See Appendix C for the provisions contained in other agreements at ssueherein.worked 60 days for a signatory employer within thepast 2 years and therefore was not entitled to con-tinue A list registration. Matuszak was then placed. inthe first position for referral on the B list of Respon-dent Teamsters Phoenix. Arizona. hiring hall. FromSeptember 12. 1974, until September 12, 1977. Matu-szak remained on the B list because he did not meetthe requirements for the A list. During the period hewas on the B list he obtained no employment throughRespondent Teamsters hiring hall.The parties further stipulated, and we find, thatAntonio J. Calles has been a member of RespondentTeamsters since 1960. From about 1970 until Decem-ber 1, 1976. he had been registered on the A list ofRespondent Teamsters Phoenix. Arizona, hiring hall.On December I, 1976. Calles was placed on the B listof the hiring hall. Since his placement on the B list. heobtained no employment through Respondent Team-sters hiring hall.The Administrative Law Judge found, and theGeneral Counsel concedes, that the foregoing con-tracts contain an express prohibition of any discrimi-nation due to union membership or lack thereof, andthat Arizona is a right-to-work State which likewiseforbids discrimination in employment based on unionmembership considerations. The issue, therefore. iswhether, as alleged by the Gieneral Counsel, the em-ployment experience requirement for the A or B listreferral priority is implicitly discriminatory becauseemployees are penalized through reduced opportuni-ties for employmenl solely for the reason that thenchose to work in the past for nonunion or nonsigna-tory employers.The (ieeneral ('ounsel contends that the disputedprovisions are not perillissible under Section 8(f)(4) ofthe Act as that Section was interpreted by the Boardin Interstate Electric (lman. .u xpra. In support ofthis contention the General Counsel stresses that In-/erstialte Electric held that Section 8(f)(4) permits pri-ority in referral based on length of service either withthe employer or multiemployer association that nego-tiated the agreement under which the referrals will hemade, or with employers who agree to be bound bysuch agreement while performing work within theunion's area of geographical jurisdiction. The dis-puted provisions at issue herein, however. allow a re-ferral preference to employees previously employedby an employer who had agreed to be bound by adifferent agreement with the Respondent as long as itcontains the same referral procedure as that pursuantto which the referral is made. Thus, the GeneralCounsel argues, the provisions herein go beyond thepermissible scope of Section 8(f)(4) set forth in theInterstate Electric decision.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the rationale of Interstate Electric ap-plies to the disputed provisions herein.Section 8(f)(4) of the Act provides, in relevant part,as follows:(f) It shall not be an unfair labor practice un-der subsections (a) and (b) of this section for anemployer engaged primarily in the building andconstruction industry to make an agreement cov-ering employees engaged ... in the building andconstruction industry with a labor organizationof which building and construction employeesare members... because ... (4) such agreement... provides for priority in opportunities for em-ployment based upon length of service with suchemployer, in the industry or in the particulargeographical area.In Interstate Electric, we found that there is noth-ing in the legislative history of that section to suggestthat the term "employer" was used as a term of art todefine the specific employer whose employees theunion represents in an appropriate unit. Rather, wefound that a limited reading of the term "employer"would be unwarranted in light of the special allow-ances which Section 8(f)(4) makes for the employersand labor organizations in the building and construc-tion industry. We concluded that it is more consistentwith the purposes of' that section to interpret the word"employer" as including any employer who, althoughnot a member of the multiemployer association withwhich the union negotiated the collective-bargainingagreement, has agreed to be bound by such agree-ment while performing work in that union's area ofgeographical jurisdiction.Subsequently, in Mackey Plumbing C(o., we foundlawful contract provisions basing priority in referralson service with employer-members of the multiem-ployer association which negotiated the Arizona PipeTrades agreement with the union there, employerswho executed short-form agreements binding them toall of the terms of the Arizona Pipe Trades agree-ment, and employers who signed a national agree-ment whereby they agreed to be bound by such localagreements as the Arizona Pipe Trades agreement,which doing business in the locality. A similar resultwas reached in Bechtel Power Corporation.6There theBoard, citing Interstate Electric, reversed its earlierdecision' and held lawful contractual provisions bas-ing priority in referral on, inter alia, experience withemployers who signed an international agreement re-' Local Union 469 of the United Associati on of Journnet men und Apprenti iesofthe Plumbing and Pipe Ftting Industry of the United Sates mand Canda etat. (Mackey Plumbing Co.), 228 NLRB 298 (1977).6229 NLRB 613 (1977).1223 NLRB 925 (1976).quiring them to be bound by local agreements whendoing work within the local union's jurisdiction.Thus, we have applied the rationale of InterstateElectric to construe the term "employer" in Section8(f)(4) as including employers who are not signatoryto the agreement establishing the hiring hall proce-dure (either as employers who negotiated the agree-ment or who executed short-ftrm agreements bindingthem to all its terms), but who have agreed to bebound by such agreement by virtue of being signatoryto a wholly different national contract. We find therationale of those cases to be equally applicable to theinstant case.Here, the disputed hiring hall provisions base prior-ity in referral on, inter alia, experience with employerswho are signatory to agreements containing the sameor similar hiring hall procedure between Respondentsand other Arizona employers.9The principal differ-ence between the provisions here and those involvedin Macke, supra, and Bechtel, supra, is that, in thelatter cases, the preference was granted where the em-ployer had agreed to all other terms of the agreementpursuant to which referrals are made, while here, forwork to be credited for the preference it need only beperformed for an employer who has included the hir-ing hall provisions in an agreement which could oth-erwise be quite different. We fail to see how the factthat the employer is not hound to the specific agree-ment pursuant to which referrals are made warrants afinding that experience with such employer qualifiesany the less as length of service for an "employer" asthat latter term is used in Section 8(f)(4) of the Act.Thus, in Interstate lectric, we emphasized thatSection 8(f') made special allowances for labor rela-tions in the building and construction industry. Inenacting the section, Congress recognized that the oc-casional nature of employment in the industry gaverise to unique needs. One such need was the emplo-er's ability to "have available a supply of skilled8 On petition or review o, the Board's Order in Bechtel, the Tenth Circuitreversed the Board's finding that the hiring hall provisions were lawful Re-ported sub nm Paul tH. Rhlcrtsonl s IR.B., 101 RRM 2160. 86 I.('¢11,293 (1979). In so doing. the court rejected the Board's analysis iof Sec.8(f)(4) as set forth in Interstate Elettric We respectfully disagree with thelenih Circuit's hldilng and adhere t the positions we expressed in Inter-rtaie Elirimc and Bechtel, until such time as the Supreme Court has passedon the question.9 The B list section of the hiring hall provisions makes reference t experi-ence under "a collective bargaining agreement" rather than to experienceunder the Master abor agreement or an agreement containing the same orsimilar hiring hall procedures. However. the parties stipulated that this sec-tion has been interpreted and applied by Respondents to allow registrationon the B list to those employees who worked 45 days in the past 4 years forany employers signatory to the MI.A or to an agreement containing thesame or similar hiring hall procedure. I here is no evidence that the B list hasbeen enforced in any manner other than that described in the stipulation.Consequently. we shall treat both iof A and B lists as basing priority inreferral on experience with employers signatory to the M LA or an agreementcontaining the same or similar hiring hall procedure.330 CONSTRUCTION. BUIL.DING( MATERIAL.S & MISC. DRIVERS, O(C. 83.craftsmen ready for quick referral."'0To meet thisneed, Section 8(f) permits an exclusive referral systembased on objective criteria such as seniority, resi-dence, or training. Here, Respondents negotiatedagreements with numerous employers, each of whichagreed to use a common pool of employees with simi-lar skills, as maintained by their respective hiringhalls. The hiring hall provisions in each of theseagreements meet the employers' need for a readilyavailable supply of skilled labor. Further, the provi-sions established a referral system based on seniority,an objective criterion. That that seniority is deter-mined by length of service with any employers whichagreed, under various contracts, to use the commonlabor pool does not render it any less objective thanseniority which is determined on the basis of experi-ence with employers signatory to, or bound by, theagreement pursuant to which referral is made. In ei-ther case, the need for skilled labor is met, and theemployer is assured of the competency of the referredemployee by the employee's experience in the com-mon labor pool.For these reasons, we believe that it is consistentwith the purposes of Section 8(f)(4) to construe thatsection as permitting priority in referrals to be basedon length of service with an employer signatory to anagreement containing the hiring hall procedure of theagreement pursuant to which referrals are made. Ac-cordingly, we shall dismiss the complaint with respectto the hiring hall provisions in the Arizona MasterLabor Agreement.2. The Administrative Law Judge did not pass onthe General Counsel's further contention that, even ifSection 8(f)(4) is construed to permit the hiring hallprocedure contained in the agreements at issueherein, Respondents have failed to show that many ofthe employers signatory to and bound by such proce-dures are primarily engaged in the construction in-dustry, a necessary prerequisite to invoking the pro-tection of Section 8(f)(4). Specifically, the GeneralCounsel argues that the known employers signatoryto the Arizona Rock Products agreement, the CementBlock & Brick Plants agreement, the Owens-Corningagreement, the Hydro Conduit agreement, theAmeron Pipe agreement, the O'Malley Pipe agree-ment, and the Arizona Prestressed Concrete agree-ment are not primarily engaged in the constructionindustry. We find merit in the General Counsel's con-tentions.The Act does not define the term "building andconstruction industry." However, the Board has dealtwith the term in a number of cases involving the'°H. Report. 741, 86th Cong.. Ist sess.. I Leg. Hist. 759, 777 778 (1959).See also S. Rept. 187 on S. 1555. I Leg. Hist. 397. 424 425 (1959).question of whether an employer is qualified for anexemption under Section 8(f). In Carpet, inoleumand Sofi Tile Local No. 1-47,.' the AdministrativeLaw Judge (then Trial Examiner) defined the indus-try, with Board approval, in the following manner:Within these various definitions, whether techni-cal, common, or legal, substantial consensusseems clear. Each formulation with respect to theso-called building and construction concept sub-sumes the provision of labor vwherehb materials andconstituent parts nul be conmbined on the buildingsite to form, make, or build a structure. Thesevarious factors, therefore, define the statutory"building and construction industry" with whichwe are concerned.Thus the Board has found that Section 8(f) applies toemployers who provide both labor and materials forconstruction without regard to whether the greateramount of revenue comes from the labor or from thematerials.'2The exemption has also been applied toemployers whose general business is not in the indus-try, but who are engaged in construction work on aspecific project.' In addition, Section 8(f) has beenapplied to companies engaged in the general con-tracting business which involves employees workingand performing services at construction sites, such assheet metal contractors.'4However, the 8(f) exemp-tion has been denied to employers whose business in-volves the manufacture of constuction materialswhich are installed by employees of a different em-ployer'5and to employers who have only a minimalinvolvement in the construction process.' We findthat the employers involved herein fall within the lat-ter category of employers to whom the 8(f) exemp-tion does not apply.An examination of the contracts signed by theseemployers indicates that the employers are not en-gaged in construction work. The Arizona Rock Prod-ucts agreements of 1973-76 and 1976-79 were en-tered into by the Arizona Rock Products Association,a multiemployer association, and Respondents. Thescope of coverage of the agreements is set forth inarticle A, as follows:It is the desire of the parties to this agreementthat the conditions of said Agreements shall ap-ply only to bona fide commercial plant opera-tions, and will not be considered as applying to(Carpet, I.inoleum and Soft Tile Local NVo 1247 of the Brotherhood ofPainters, Decorators and Paper Hangers of America, ,4 FL. CIO (Indto Paintand Rlg ('enter). 156 NLRB 951. 959 (1966).2 Id at 960.Lidell Explorations. Inc. 175 NL.RB 887 (1969).n Barwise Sheet Metal (o.. Inc., a Division ft' ,4irtron, Inc. e al., 199NLRB 372 (1972).'1 Forest Citv.Dllon-Tecon Pac/ic. 209 NLRB 867 (1974).16 Frtc, (oompan. 141 NLRB 1204 (1963)331 I)C('ISIONS OF NAIIONAI. I.ABOR RELAII()ONS BOARDjob-site construction, sub-contract plant opera-tions, or the establishment of an operation forthe primary purpose of servicing a particular jobor project.The agreement further provides that "All construc-tion work shall he paid tor at the wage rates set forthin the Arizona Master Labor Agreement coveringoutside construction work." (Art. 11, sec. B).The labor agreement between Arizona PrestressedConcrete Co. and Tanner Prestressed ArchitecturalConcrete. Division of Tanner Companies. and Re-spondents provides that the agreement shall not ap-ply to construction work. Article II, section A. states:The work covered by this Agreement shall be allthe work usual or incidental to the production ofPrecast Concrete and/or Precast PrestressedConcrete and/or Architectural Concrete and/ormodular building components including the con-struction, maintenance, repair and/or modifica-tion of production facilities within the technicalor physical capabilities of the physical plant orwork force.Article II, sections B,I, and B. 2. provides:I. All construction work shall be paid for atthe wages set forth in the Arizona Master LaborAgreement covering outside construction work.2. All modification work to existing facilitiesrequiring additional craftsmen and/or workmenother than the Company's normal production,repair and maintenance crews, shall be paid atthe wages set forth in the Arizona Master LaborAgreement covering outside construction work.The Hydro Conduit '7Ameron Pipe, and O'MalleyPipe agreements cover work performed within thepipe plant operations and deliveries made from suchplants. All three agreements contain the followingprovision regarding outside work:All outside work, other than work on bona fideagricultural systems installed or improved solelyfor agricultural purposes shall be worked underthe terms of the Arizona Master Labor Agree-ment.On the basis of the foregoing provisions it appearsthat the Arizona Rock Products agreement, the Ari-zona Prestressed Concrete agreement, and the HydroConduit Ameron and O'Malley Pipe agreements ap-ply primarily to commercial manufacturing opera-tions which do not involve "the provision of laborwhereby materials and constiruent parts mna be com-1? Although by its terms the Hydro (onduit agreement appears to apply toboth the Teamsters and the L.aborers. there is no indication that the agree-ment was ever signed by the Laborers. Accordingly. we shall treat the agree-ment as only being with the Teamsters.hited on the building ite to form, make, or build thestructure."K common to the construction industry.Indeed, the agreements make clear that, if any suchconstruction labor is performed, it must be compen-sated according to the provisions of the Arizona Mas-ter Labor Agreement covering outside constructionwork.Although there is some evidence that employees ofthese employers occasionally do installation work atthe construction site, there is no indication whethersuch work is compensated according to the wagescale of the aforementioned agreements or of the Ari-zona Master Labor Agreement. Even assuming thewage scale of the Master Iabor Agreement did notapply, there is insufficient evidence to indicate thatthe work constitutes a significant enough portion ofthe employers' business to warrant a finding that theemployer is primarily engaged in the construction in-dustry. For these reasons, we find that the 8(f) ex-emption does not apply to the employers signatory tothe Arizona Rock Products agreement, the ArizonaPrestressed Concrete agreement, the Hydro C('onduitagreement, the Ameron Pipe agreement, and theO'Malley Pipe agreement.While the Cement Block & Brick Plants agreementand the Owens-Corning agreement do not have provi-sions setting forth the scope of the contract, or mak-ing specific reference to construction work, theseagreements nevertheless indicate that the primary op-erations covered by them are not within the buildingand construction industry. The Cement Block &Brick Plants agreement states in the recognitionclause, article I. section A(a), that the Employers rec-ognize Respondents as the sole and exclusive bargain-ing agents:for all of their employees performing workwithin the plant operations mentioned above,and all deliveries made from such plants, withthe exception of his office employees and super-intendents.The pleadings in the instant case describe the plantoperations of two signatories to the Cement Block &Brick Plants agreement as involving manufacturingrather than construction work. Thus, it was allegedand admitted that Superlite Builders' Supply, Inc., is"engaged in the manufacture of cement block" andthat Empire Block Company is "engaged in themanufactuie and sale of cement blocks." It was fur-ther alleged and admitted that a third signatory to theagreement. Dooley's Block Company, is "engaged inthe manufacture of concrete block and the installa-tion of masonry fences." The installation of masonryis construction work, and might in different circum-m Indio Paint and Rug (enter. supra at 99.332 ('()NSIRI('I'ION, B'll.l)lIN(; MAIERIALS & MISC'. RIVRS, 1.( )( 3 Xstances warrant a finding that Dooley is in the build-ing and constriction industry. Hlere, however, there istestimony that Dooley is also signatory to the Ari-zona Master abor Agreement. Thus, it would ap-pear that its construction work is covered by the Mas-ter Labor Agreement and not by the Cement Block &Brick Plants agreement. The testimony supports thisinference inasmuch as the installation of fencing isdiscussed in connection with the Master LaborAgreement. Consequently. even if Dooley is engagedin construction as well as manufacturing work, thereis no indication that such work is covered by the con-tract at issue herein. Thus, with respect to its opera-tions covered by the Cement Block & Brick Plantsagreement there is insufficient evidence to establishthat Dooley is an employer primarily engaged in thebuilding and construction industry.Similarly, Owens-Corning Fiberglas Corporation isalleged and admitted to be "engaged in the sale anddistribution of fibrous glass materials." The record in-dicates that Owens-Corning has a contracting divi-sion which installs fiberglass materials and a supplydivision which is a warehouse sales operation. Thereis testimony that Owens-Corning has separate agree-ments for each division: the Master Labor Agreementcovering the installation work, and the agreement atissue herein covering the warehouse operation. Theagreement herein clearly applies only to the ware-house operation. It states that the agreement is be-tween Owens-Corning Fiberglas, Supply Division.and Respondent Teamsters. The recognition clauseprovides that Respondent Teamsters is the sole andexclusive bargaining agent for all employees in theclassifications of "Truck Drivers less than 5 ton, 5tons and over. End Lift Trucks and Ross Carrier.Semi and/or Truck and trailer-and warehouseman."Thus, we must conclude that the contract at issueherein does not cover construction work and that. forthe purpose of this case. Owens-Corning Fiberglas,Supply Division. is not an employer primarily en-gaged in the building and construction industry.In view of our finding that the employers signatoryto the Arizona Rock Products, Cement Block & BrickPlants. Owens-Corning, Hydro Conduit. AmeronPipe, O'Malley Pipe. and Arizona Prestressed Con-crete agreements are not employers engaged primar-ily in the building and construction industry. it fol-lows that the hiring hall provisions in theseagreements are not protected by Section 8(f)(4) of theAct.Respondents contend nevertheless that the provi-sions are lawful, even in the absence of the 8(f)(4)exemption, because they forbid discrimination on thebasis of union membership and base preference inreferrals on such objective criteria as length of servicewith signatory employers in a particular geographicarea. Respondents cite L.ocnl 57, 7l',astcrx in sup-port of' this contention. We disagree.In ocal 35 7, 'eam.sters. supra, the Supreme (Courtwas presented with a hiring hall provision requiringthat casual employees be employed on a seniority ba-sis according to a seniority list kept by the t:nion.The contract provided that "[sleniority rating of suchemployees shall begin with a minimum of threemonths service in the Industry. irrespective ofwhether such employee is or is not a member of theUnion."°2The Court observed that the Act deals withdiscrimination either b unions or by employers thatencourages or discourages union membership. ('itingits decision in Radio Officers.21the Court stated (365U.S. at 675):It is the "true purpose" or "real motive" inhiring or firing that constitutes the test. Someconduct may by its very nature contain the im-plications of the required intent, the naturalforeseeable consequences of certain action maywarrant the inference.The Court fiound that discrimination could not be in-ferred from the face of the contract when there was aspecific provision forbidding discrimination. Respon-dents argue that a similar finding must be made withrespect to the contract provisions at issue here.There is, however. a significant distinction betweenthe hiring hall provisions in l.ocal 357, Teaml.stcr.s andthose presently before us. In 1.ocal 357, Teamsters,seniority was based on the neutral criterion of servicein the industr. ere, in contrast, seniority is basedon service with employers signatory to agreementswith Respondents. As we observed in IA TSE, Local657.22 the existence of a collective-bargaining agree-ment connotes representation by a labor organiza-tion. Thus. here, the contract provisions, on theirface, indicate that seniority is based on union consid-erations. Under these provisions, an employee withgreater experience in the industry may lose an oppor-tunity for referral to a lesser experienced employeesolely because the lesser experienced employeeworked for a signatory employer while the more ex-perienced employee did not. The provisions. there-fore. give rise to the inference that employees are dis-couraged from exercising their Section 7 right to workwith a nonunion employer and are instead encour-I' lIwal I'.International Brotherhold Teanmsteri. ( haufleuri. Hi r'hausemen and Helpers o/ 4meitra /i.or Angt'les-Seatt' ts/olor iprc }sV 1. RB. 365 U S 667 (1961120 Id at 66821 The Radio Onfiri' Lniol t,/ the (mmer(s/al Tel'graphers (,ln, A.4. f L.IA H Bull Steamship, C(,mpan,/ .v I R B 347 .S 17 (1954)22 International Photographers ol the M otiin Picture Industrie. Lo'al 650) oithe Intt'rnational A lance of Thealtrica/ Stage Enmpl e and Mring PctureMlachine Operators of the L niutd Siales and (anada MPO Tit if (CalifirrniaInc. ) A Producions. Inc .197 NlRB I 187 (1972).3 3 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDaged to work only with employers signatory to agree-ments with Respondent Unions. Thus, unlike the casein Local 357, Teamsters, the presence here of a non-discrimination clause cannot overcome this inference.Accordingly, we find that Respondents, by main-taining, enforcing, and giving effect to the hiring hallprovisions of the Arizona Rock Products agreement,the Arizona Prestressed Concrete agreement, the Ce-ment Block & Brick Plants agreement, agreementswith Ameron, Inc., O'Malley Pipe Company, andwith respect to Respondent Teamsters only, theOwens-Corning Fiberglas, Supply Division. and Hy-dro Conduit Corporation agreements, have engagedin, and are engaging in, unfair labor practices withinthe meaning of Section 8(b)( I )(A) and (2) of the Act.REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order that theycease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that Respondent Teamsters removedStanley J. Matuszak and Antonio J. Calles from theirPheonix, Arizona, hiring hall A list because they didnot meet the requirement of having worked 60 daysfor a signatory employer, we shall order that it makethem whole for any loss of earnings they may havesuffered by reason of its crediting, for purposes of Alist eligibility, any time worked by employees for em-ployers signatory to the above-described agreementswhich we have found to be based on unlawful unionmembership considerations. All backpay, less netearnings, is to be computed on a quarterly basis in themanner prescribed in F. W. Woolworth Compan'v, 90NLRB 289 (1950), and shall include interest as pro-vided in Florida Steel Corporation, 231 NLRB 651(1977).23In addition to requiring Respondents to cease anddesist from maintaining, enforcing, or otherwise giv-ing effect to the hiring hall agreements, found unlaw-ful herein, we shall order them to cease and desistfrom giving credit for purposes of determining prefer-ence in referral, on any of their Arizona hiring halllists, for time worked by employees of employers sig-natory to the agreements in question.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:"3See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962)Respondents urge, and the General Counsel agrees, that backpay is notowed for any period prior to the commencement of the 10(b) period. Accord-ingly, we find that the backpay period commenced on September 11, 1975.A. Respondent Construction, Building Materials& Miscellaneous Drivers, Local No. 83, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives shall:I. Cease and desist from:(a) Maintaining, enforcing, or giving effect to pro-visions of the Arizona Rock Products agreement, theCement Block & Brick Plants agreement, the ArizonaPrestressed Concrete agreement, and agreements withHydro Conduit Corporation, Ameron, Inc., O'MalleyPipe Company, and Owens-Corning Fiberglas, Sup-ply Division, or to any modification, extension, or re-newal thereof, which grant preference in employmentopportunities to applicants based on previous em-ployment with employers having collective-bargain-ing agreements with Respondent, and which discrimi-nate against applicants for employment because oflack of previous employment with employers havingcontracts with Respondent.(b) Giving credit, for purposes of determining pref-erence in referral on any of' its Arizona hiring halllists, for time worked with any employers signatory tothe agreements listed in paragraph l(a), above.(c) Causing or attempting to cause employers todiscriminate against employees or applicants for em-ployment in violation of Section 8(a)(3) of the Act.(d) In any like or related manner restraining or co-ercing employees in the exercise of' their rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Make Stanley J. Matuszak and Antonio J.Calles whole for any loss of earnings they may havesuffered by reason of Respondent's crediting, for pur-poses of determining preference in referral, any timeworked by employees for employers signatory to theagreements listed in paragraph l(a), above, in themanner set forth in the "Remedy" section of this De-cision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all referral and other records necessary to analyze anddetermine the amounts of backpay due under termsof this Order.(c) Post at all its business and employment referraloffices and meeting halls in Arizona copies of the at-tached notice marked "Appendix A."24Copies of saidnotice, on forms provided by the Regional Directorfor Region 28. after being duly signed by a represent-ative of Respondent, shall be posted by it immedi-24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."334 CONSTRUCTION, BUILDING MATERIALS & MISC. DRIVERS, LOC. 83ately upon receipt thereof, and he maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered. defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.B. Respondent Laborers' District Council of theState of Arizona, affiliated with Laborers' Interna-tional Union of North America, AFI. CIO, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Maintaining. enforcing, or giving effect to pro-visions of the Arizona Rock Products agreement, theCement Block & Brick Plants agreement, the ArizonaPrestressed Concrete agreement, and agreements withAmeron, Inc., and O'Malley Pipe Company, or toany modification, extension, or renewal thereof:which grant preference in employment opportunitiesto applicants based on previous employment withemployers having collective-bargaining agreementswith Respondent, and which discriminate against ap-plicants for employment because of lack of previousemployment with employers having contracts withRespondent.(b) Giving credit, for purposes of determining pref-erence in referral on any of its Arizona hiring halllists, for time worked with any employers signatory tothe agreement listed in paragraph ()(a).(c) Causing or attempting to cause employers todiscriminate against employees or applicants for em-ployment in violation of Section 8(a)(3) of the Act.(d) In any like or related manner restraining or co-ercing employees in the exercise of their rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business and employment referral of-fices and meeting halls in Arizona copies of the at-tached notice marked "Appendix B."25Copies of saidnotice, on forms provided by the Regional Directorfor Region 28, after being duly signed by a represent-ative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.2' See fn. 24, supra(b) Notify the Regional Director for Region 28. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.1 Is F'RrHE.R ORDEREDl) that the complaint be, andit hereby is, dismissed insofar as it alleges violationsof the Act other than those found above.MEMBER JENKINS, dissenting in part:For the reasons expressed in my dissent in Inter-state Electric Company. 227 NLRB 1996, I would findunlawful the hiring hall preference based on priorwork under the union contract.APPENDIX ANOTICE To MEMBERSPOSEI) BY ORDI)R O()F ilENAIIONAI. LABOR RLAII()NS BOARI)An Agency of the United States GovernmentWE WIl.L Not maintain, enforce, or give effectto provisions of the Arizona Rock Productsagreement, the ('ement Block & Brick Plantsagreement. the Arizona Prestressed oncreteagreement, and agreements with Hydro Conduit('orporation. Ameron. Inc., O'Malley Pipe ('om-pany, and Owens-Corning Fiberglas, Supply Di-vision, that grant preference in employment op-portunities to applicants at our hiring hallshaving previous employment under our unioncontracts, and which discriminate against appli-cants at our hiring halls for lack of previous em-ployment under our contracts.WI wi I Not credit, for purpose of determin-ing preference in referral on any of our Arizonahiring hall lists. any time worked by employeesof employers signatory to the above agreements.Wi. Vll I. N1 cause or attempt to cause em-ployers to discriminate against employees or ap-plicants for employment in violation of Section8(a)(3) of the Act.WF WVI.I. Not in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.WE wiit. pay Stanley J. Matuszak and Anto-nio J. Calles for any loss of earnings they mayhave suffered by reason of our giving credit forthe purpose of determining preference in referralon the A list for our Phoenix hiring hall, for anytime worked by employees of employers signa-tory to the above agreements, plus interest.CoNSRUl( TION, BtII.l)tN(i MATERIAIS &MIScEI.I.ANEOUS DRIVERS, I.O(AI No). 83,AFFI.IAIEi) \WIIH INTERNAI'O()NAI. BR()IHER-HOOD))l) ) TEAMS TERS, CHAt.FFEL'RS, WARE-HO()SEMEN AN) HEI.PI-RS OF AMERIC A335 DECISIONS OF NA FIONAI. LABOR RELATIONS BOARDAPPENDIX BNoI(cI To ME:MBI:RSPO)S Il) BY ORI)IR 01; 'Ill1NAIO()NAI IABO()R REL.ATIONS BOARDAn Agency of the United States GovernmentWt vI.I NO1 maintain, enforce, or give effectto provisions of the Arizona Rock Productsagreement, the Cement Block & Brick Plantsagreement. the Arizona Prestressed Concreteagreement, and agreements with Ameron, Inc..and O'Malley Pipe Company that grant prefer-ence in employment to applicants at our hiringhalls having previous employment under ourunion contracts, and which discriminate againstapplicants at our hiring halls for lack oft' previousemployment under our contracts.WE WII 1. NOr credit, for purposes of determin-ing preference in referral on any of our Arizonahiring hall lists, any time worked by employeesof' employers signatory to the above agreements.Wi WVll.. NOl cause or attempt to cause em-ployers to discriminate against employees or ap-plicants for employment in violation of Section8( a )(3) of the Act.W:V wil. NOt in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.LABORIRS' DIS I RI( I C)UN('CII. O: IltlM STA'I1,O() ARIZONA, AFII.IAI 11) WI 1ii LABORIRS'INlt RNAII()NAI. UNION ()I NORiti AMIR-I('A, AFL CIOAPPENDIX CThe Arizona Rock Products Association agreements of'1973 76 and 1976-79 and the Arizona Prestressed Concreteagreement of 1976-79 contain the following referral proce-dure:(a) Workmen who are properly qualified (as hereinaf-ter provided) whose names are properly registered, andwho have been formerly employed for a period of atleast sixty (60) days by any individual employers signa-tory to this Agreement in a craft covered by this agree-ment or other agreements containing this procedurebetween the Unions and other employers in the Stateof Arizona within the immediately preceding two (2)years.(I) Individual employers may requisition a work-man specifically by name from Group (A) for thesame craft in which he was previously employedprovided said workman is properly registered andavailable for such employment.(b) When Group (A) is exhausted, workmen who areproperly qualified, (as hereinafter provided) whosenames are properly registered, and who have been for-merly employed for a period of at least forty-five (45)days by any individual employers signatory to thisagreement in a craft covered by this agreement in theState of Arizona within the past four (4) years or aqualified journeyman who has worked at his craft ortrade as journeyman or apprentice in work of the typecovered by this agreement under a collective-bargain-ing Agreement for the past five (5) years and who havebeen residents of the State of Arizona for the immedi-ately preceding two (2) months.(c) When Group (B) is exhausted all other workmenwho are properly qualifed. (as hereinafter provided)whose names are properly registered and who areavailable for employment.The Cement Block and Brick Plants agreement of' 1973-76.the Hydro Conduit Corporation agreement of 1975 79, theAmeron. Inc. agreement of 1975 79. and the O'Malley PipeC('ompany agreement of 1975 78 provide for the followingorder of' preferences for referral:Workmen who are properly qualified (as hereinafterprovided), whose names are properly registered andwho have been formerly employed or a period of' atleast sixty (60) days by any Employers signatory to thisAgreement, or contractors signatory to the Master la-bor agreement in a craft covered by this agreement orother agreements containing this procedure betweenthe Unions and other employers in the State ol Ari-zona within the immediately preceding two (2) years.Employers may requisition a workman specifically byname from group "A" for the same craft in which hewas previously employed provided said workman isproperly registered and available for such employ-imcnt.When group "A" is exhausted, workmen who areproperly qualified (as hereinafter provided), whosenames are properly registered, and who have been fior-merly employed as a teamster or laborer for a period ofat least forty-five (45) days by any Employer signatoryto this agreement or any contractors signatory to thesaid Master Labor agreement in the State of Arizonawithin the past four (4) years or who has workers as ateamster or laborers in work of the type covered here-under or the Master Labor agreement within the pastfive (5) years. and who have been residents of the Stateof the immediately preceding two (2) months.When group "B" is exhausted, all other workmen whoare properly qualified (as hereinafter provided), whosenames are properly registered and who are availablefbr employment.Finally, the Owens-Corning Fiberglas, Supply Division.agreements of 1973-76 and 1976-79 contain the followinglanguage, incorporating the hiring hall and referral proce-dures of the Arizona Master Labor agreement:ARTICLE X VIHiring HtallThe terms and conditions of the Hiring Hall and Dis-patching procedures set forth in article 10 of the Ari-33 ('ONSI RUCION. BUILD.[)INGi MA'I RIALS & MIS(' DRIVIERS. I()'. 83zona Master l.abor agreement are incorporated hby ret-erence and become a part of this agreement. copyattached hereto. Regardless of the above, in case of anemergency the Company may employ from an sourceavailable it' the union hiring hall is unable to fill therequisition for personnel promptly.DIECISIONSI AlMENI (OF lilt ( ASIDAvII G. HI-Il.iRtN Administrative Law Judge: Thiscase was heard in Phoenix. Arizona. on Februars 22 and23, 1978. based on a certain amended consolidated com-plaint and single complaint in remaining Case 28 CB 1129.all as further orally amended upon opening of' hearing,which essentially alleged as common theory that Construc-tion. Building Materials & Miscellaneous Drivers. LocalNo. 83. affiliated with International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers of Americacalled Teamsters, and Laborers' District C'ouncil of theState of Arizona, affiliated with laborers' InternationalUnion of North America, AFL CIO, called l.aborers, andthese jointly called Respondents, violated Section8(b)(I)(A) and (2) of the Act through maintenance and en-forcement of certain hiring hall procedures.Upon the entire record,' my observation of witnesses,and consideration of post-hearing briefs.' I make the fol-lowing:FINDINGS OF FA(C AND) RStIIANI C)N('I.S:Sl()N ()OF LAFor nearly 20 years Respondents have operated exclusivehiring halls in the State of Arizona in furtherance of theconstruction, rock products (aggregate). cement block. con-crete pipe, and prestressed concrete products industries.Traditionally, such hiring hall provisions have appeared inassociationwide collective-bargaining agreements enteredinto, and periodically renewed, with Associated GeneralContractors. Arizona Chapter, Arizona Building Chapter,Associated General Contractors. Home Builders Associ-ations of Central Arizona and Arizona Rock Products As-sociation.) These organizations, bargaining on behalf oftheir employer-members. enter into pertinent contracts. theI A joint motion of the parties to correct the record is granted. Addition-ally, I further correct the transcript in certain respects A second joint motionof the parties to accept additional exhibits is also granted. Finally. I note thatinadvertently the onginal charge in Case 28 CB 1033 does not appearamong formal papers of G.C. Exh. I, nor is it indexed there. I find thiscreates no impediment to the record, and deem the document as construc-tively present based on recitations of the amended consolidated complaint.2 I note certain inadvertencies in the briefs of the General Counsel andRespondent.'Employer-members of the associations Just named, operating at and outof business locations within the State of Arizona. collectively make annualpurchases of goods and materials valued In excess of $50.000 which theycause to be transported and delivered to their places of business within Ari-zona directly from outside the state. I find that each of the named associ-ations. and Ior urisdictional purposes all employer-members bound to thecollective bargaining agreements into which they enter. are employers withinthe meaning of Sec. 2(2). (6) and (7) o the Act, and that Respondents areeach labor organizations within the meaning of Sec 25).most recent o' which covers the 1976 79 period.' I hese arecommonly adopted by individu.tl emplo'er signatories, notthemselves regular association members.The contractual language in question. ariation fromwhich will be discussed separately, s appearing in the Ari-zona Master labor Agreement bietseen Respondents andAG(' chapters. reads as fiollows:Group "A". Workmen who are properly qualified,(as hereinafter provided) whose names are properlyregistered, and who have been ftrmerly employed for aperiod of at least sixty (16) days by ans indllidtualContractors signatory to the Master abor Ageeimentin a craft covered by this Agreement or other agree-ments containing this procedure between the ulnionsand other employers in the State of Arizona within theimmediately preceding two (2) years.Individual (Contractors inla requisition a workmnanspecifically by name from Group "A" for the samecraft in which he was previously employed providedsaid workman is properly registered and available forsuch employment.Group "B". When Group "A" is exhausted. work-men who are properly qualified. as hereinafter pro-vided) whose names are properly registered, and whohave been formerly employed fot a period of at leastforty-five (45) days by ans' individual Contractors sig-natory to this Agreement in a craft covered bh theMaster l.abor Agreement in the State of Arizonawithin the past four (4) years or a qualified journey-man who has worked at his craft or trade as journe -man or apprentice in work of the type covered by thisAgreement under a collective bargaining agreementfor the past five (5) years. and who have been residentsof the State for the immediately preceding to (2)months.Group "("'. When (iroup "B" is exhausted all otherworkmen who are properly qualified. (as hereinafterprovided) whose names are properly registered andwho are available for employment.The Teamsters and Laborers operate hiring halls in Ari-zona cities, the chief of which for each is situated in Phoe-nix. At such premises a closely structured system of accept-ing, list-placing, referring, and monitoring (to the extentpossible) job seekers is fulfilled. Work aspirants are evalu-ated upon their written summary of experience under thecriteria of groups "A." "B." or "C." and entered on lists inchronological order. The listee signs for receipt of printedhiring hall rules. which are also prominently displayed forobservant visitors. Except for a recent 2-year period. refer-rals flow from a Monday roll call at which employer re-quests are filled. Other than requisition for a particular per-son by name, as contractually allowed, placementprocedure is to exhaust the "A." "B," and "C" lists in thatorder, and within lists by descending order of individual4 urrently. this collective bargaining agreement is effective between Re-spondents. as contracting labor organizations, and A(GC(. Arizona Chapterwith Arizona Building Chapter. .jointly as contracting employer asso-ciations. Until 1976. a point in time emhraced by the Sec 10(b) period of thiscase. the Home Builders Assoclation of Central Arliona was also party tothe comparable predecessor Arizona Master Labor Agreement as .third,jointly contracting. employer association.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding. An aspirant is not preferred by virtue of member-ship in either Teamsters or L.aborers. nor is union member-ship a separate beneficial factor while entertaining, classify-ing or referring any individual.Contractual language formerly in effect for jointly bar-gaining cement block and brick enterprises, and for con-crete pipe enterprises, track the master phraseology in allsignificant regards. Employers producing prestressed con-crete products were covered by the Arizona Rock ProductsAgreement until at least 1973. A bargaining separation oc-curred after that year resulting in Arizona Prestressed Con-crete Company and Tanner Prestressed Architectural Con-crete Division of the Tanner Companies, each a majorprestressed concrete producer, jointly entering into a 3-yearcontract effective from 1976 with Teamsters. The wordingof this agreement, and that of the current Arizona RockProducts Agreement, parallels language of the masteragreement except for an individual's alternate means ofqualifying for group "B" listing. In this instance, should theperson not have 45 days qualifying employment within thepast 4 years, they may nevertheless qualify by alternativeshowing of endeavors "at his craft or trade as journeymanor apprentice in work of the type covered by this Agree-ment under a collective-bargaining Agreement for the pastfive (5) years ...." A final variation in operative phraseolo-gy appears in a currently effective collective-bargainingagreement between Owens-Corning Fiberglas, Supply Divi-sion, and Teamsters, in which "[TIerms and conditions ofthe Hiring Hall and Dispatching procedures set forth inArticle 10 of the Arizona Master Labor Agreement are in-corporated by reference and become a part of this Agree-ment."'In this general context Stanley Matuszak was removedfrom Phoenix' "A" list from September 12, 1974, until Sep-tember 12. 1977, solely because he did not meet the require-ments of having worked 60 days for a signatory employerwithin a past 2-year period. Antonio Calles. the secondCharging Party similarly situated, was an "A" listee untilDecember 1, 1976, on which date he was relegated to place-ment on Phoenix' "B" list. Beyond the focus on these twopersons, evidence showed movement on and from the sev-eral lists during pertinent times. Both Teamsters and Labor-ers have on occasions referred "C" list registrants, and in-stances are present of individuals advancing from "C" to"A" list standing.Presented is the issue of whether recent Board decisionsin Local Union No. 68. International Brotherhood o' Electri-cal Workers (Howard Electric Company), 227 NLRB 1904(1977), and Interstate Electric Co., 227 NLRB 1996 (1977),are to be broadly or narrowly construed. The lead case,Interstate, supra, dealt squarely with a facially nondiscrimi-natory "2 in 4" years experience requirement for priorityreferrals to employers engaged in electrical constructionwork while members of an area chapter, National ElectricalContractors Association (NECA). Given key phraseologythat couch the "2 in 4" requirement (a "I in 4" requirementin Howard Electric) supra in terms of employment "under acollective-bargaining agreement between the parties to thisIThis employer escapes exclusivit of the hiring hall source if the unionfails to produce personnel with promptness during emergencagreement." the Board applied the length o service ithsuch employer language of Section 8(f)(4) of the Act as notinvolving a term of art limited to the specific employer"whose employees the union represents in an appropriateunit." Having so chosen, the Board expressly interpretedthe statutory word "employer" (as underlined above) to in-clude "any employer who, although not a member of themultiemployer association with which the union negotiatedthe collective-bargaining agreement, has agreed to bebound by such agreement while performing work in thatunion's area of' geographical jurisdiction."While vigorous presentations were made in this case rela-tive to bargaining history, convenience to the parties, inter-changeability of tasks, skills utilized in both pure construc-tion and construction-related support operations, and theassiduously nondiscriminatory tone of the particular hiringhall system, I believe this litigation calls for a narrow hold-ing. This is so because, as was not the case in the even morerecent Pllumbers decision,6chosen contractual languagegoes beyond what the Board found allowable under illumi-nating legislative history and such practical recognition ashas traditionally be accorded the hiring hall phenomenon.Aside from conjecture on how a now differently constitutedBoard might view this question,' here the contractual lan-guage compels a key distinction. This distinction isgrounded in phraseology creating referral preference forconstruction employment: (1) under an' "agreements con-taining this procedure between the Unions and other em-ployers in the State of Arizona," or: (2) as to the ArizonaRock Products agreement simply under any "collective-bar-gaining Agreement." Considering how Interstate held mostedifyingly that warrant of Section 8(f)(4) extended only tosignatory employers themselves executing written assent tothe fundamental association contract, I read its rationale asmerging "bargaining unit" theory of applying Section8(f)(4) into the more pragmatic point of whether given con-struction contractors have chosen to join the collective forcerepresented by an employer association and, among variousrights and obligations arising therefrom, subordinate theirintrinsic right of personnel selection to the established me-chanics of an existing hiring hall. While granting that effi-ciency may obtain from the workings of these sophisticatedhiring halls, the price would compromise plain strictures ofSection 8(b)(2) as it relates to fundamental statutory pur-poses under Section 8(a)(3). Essentially, this fact situationgoes well beyond Interstate, as here Respondent's have co-vertly elevated unionized employment to a role in conflictwith the Act.'Local Lnion 4690 oJthe United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fittring Industry of the United States and Canada('oarious Emplo/yers in the Construction Industry), 228 NLRB 298 (1977). Thisdecision holds the rationale of Interstate and Howard Electric to be 'equallyapplicable." but only insofar as a "similar" (contrasted with identical) issuewas presented* Interstate and Howard, in neither of which did Member Penello partici-pate (although doing so in Plumbers), overruled Nassau-Suffblk Chapter ofthe National Electrical Contractors' Association, Inc. and A lecap Electrical Cor-poration, 215 NLRB 894 (1974). on the precise point. Given Member Jen-kins' dissent in both now-controlling cases, and presence of new MemberTruesdale, the doctrine involved remains essentially fluid.I note that in this right-to-work state. Arizona employment need notresult in compulsory union membership. Since consequences ol unionism arebroad in scope, ranging from significance of collective employee representa-338 ('()NSIRL(CTI()N, BlI.I)N(i MAtIIRIAI.S & MIS( D)RIVERS. I.()( 83The realistic result is to arhitrarily relegate work appli-cants to "("' listing, save onl' when their recent employ-ment history qualifies for better standing under the slantedcriteria of "A" or "B." While 330 members in compositetotal or the current two chief contracting associations exist,and another approximately 500 (presumably includingmany traced to the Homehuilders Association of CentralArizona) are signatory, this ample number of constructionemployers does not address the inescapahle principle thatcertain employees may choose, or have previously chosen.to exercise Section 7 rights in working only t;or nonunionfirms. From this it is unnecessary to deal definitively withevidence that relates to commonly owned enterprises or theextent to which driving and laboring duties are similar he-tween product lines industries both as to skills displayedand equipment used. The touchstone is ohjeclivi't of thecriteria at root of the hiring hall systems, and here suchcriteria depart too far from what is permitted under thecurrent stretch of Section 8(f)(4). Neither does it profit Re-spondents to demonstrate that unrelated industries undercontract (alcoholic beverage delivery, steel hauling, mining.mining construction, hotel, grounds maintenance, etc.) donot represent qualifying experience lor group "A" or "B"listing. This characteristic serves to buttress the concededlion to tangible economic features of trust benefit funds. the more limitedmatter of whether the labor organization may or may not he joined does noineutralize such factors as reasonabhl) tend to be of discriminatory effecl as toencouragement of union membership relating to crucial opportunit\ fr hireinto employment. This factor, so much as an. best tends to bring Respon-dents' cause under the protective shield of Lcal 35, Internaironal Brother-hood of Teamsters, ('hauffeurs. Wrehousemen and Helper of 4lmerica I.osAngeles-Seatle Motor Epress] v N.L R.B. 365 U.S. 667 (1961). ut thatdecision, as the General Counsel correctl) argues. allows exclusivity of ahiring hall without in an' way foreclosing eidence of unlawful effect.absence of discrimination based on membhership consider-ations, but cannot legitimize what is independently viola-tive of the Act.'In so holding. I further agree with the General ('ounselthat a customar, remed! ensue, with anN subsequent coln-trovers osver individual monetars loss to he resolved hstraditional backpay procedures. Accordingly. I renider aconclusion of law that Respondents, hb maintainiig en-tircing. and gi ing effect to the hiring hall provisiotls )ttf theArizona Master I.abor agreement. the Arizona Rock Prod-ucts agreement, and to collective barga;ining agreelenlltswith !y'dro-(onduit ('orporation, Amcron, Inc.. ArizonaPrestressed C('oncrete ('o.. and Tailnner Prestressed Architec-tural ('oncrete Division of the anner Companies. jointl.and, formerly, with Homehbuilders Association of ('entralArizona. and O'Malley Pipe Company and, further as to acollective bargaining agreement between Teamsters onlyand Owens-Corning Fiberglas Supply D[)iision. all ofwhich grant or granted preference in employ ment opportu-nities to applicants based on previous employment with em-plovers who had collectise bargaining agreements with, andwhich discriminate or discriminated against applicants i'oremployment because of lack of previous employnmeit with,employers who had contracts with them, have thus en-gaged, and are engaging. in unfair labor practices withinthe meaning of Section 8(hb) 1 )A) and (2) of the Act.[Recommended Order omitted from publication. As m essential rationale traces he "nilural and tloreseeahle conse-quence" test of The Rad, Ouftir' i'Uniosn o he Commercial 7le'grupherL'nion. 4 F 1. .4 II Bull Steiamnship ('ompssns] s ' lI.R. 347 t:.S 17(1954), I see n nriecessar applicuion here of' Internanunal Phori.griaphcrs !the .6Motion Picturc Industries, /I,/l i V 5, / the Intrmnatliona 4 Ih/in' sf/ heairieal and Stage mplq ees t fPO 71' o ('ahlfornma In, 4 ProductionIns'). 197 NI.RB 1187 1972i. in context of the unlquels-regulaled construc-tion industr,33g